Exhibit 10.1

GLOBAL AMENDMENT

TO

PIKE CORPORATION

COMPENSATION PLANS

Statement of Purpose

On November 5, 2013, Pike Electric Corporation changed its state of
incorporation from Delaware to North Carolina (the “Reincorporation”). The
Reincorporation was effected by merging Pike Electric Corporation, a Delaware
corporation (“Pike (Delaware)”), with and into Pike Corporation, a North
Carolina corporation and its wholly-owned subsidiary (“Pike (North Carolina)” or
the “Company”) established for such purpose, following approval by the requisite
vote of Pike (Delaware)’s stockholders at the 2013 Annual Meeting of
Stockholders on October 31, 2013.

In connection with the Reincorporation, Pike (North Carolina) assumed the Pike
Holdings, Inc. 2002 Stock Option Plan A, the Pike Holdings, Inc. 2002 Stock
Option Plan B, the Pike Electric Corporation 2005 Omnibus Incentive Compensation
Plan, the Pike Electric Corporation Employee Stock Purchase Plan, the Pike
Electric Corporation 2008 Omnibus Incentive Compensation Plan, as amended and
restated effective November 3, 2011, and the Pike Compensation Deferral Plan
(collectively, the “Plans”) and will fully perform, pay and discharge all
obligations and liabilities attributable to all outstanding awards and benefits
due under the Plans.

Pike (North Carolina) desires to amend the Plans to reflect the Reincorporation
and its assumption of the Plans.

NOW, THEREFORE, Pike (North Carolina) does hereby declare that the Plans be, and
hereby are, amended as follows:

 

1. Effective as of 11:58 pm (Eastern Time) on November 5, 2013, the effective
time of the Reincorporation, Pike (North Carolina) shall be the sponsor of the
Plans.

 

2. All outstanding awards and benefits due under the Plans denominated in shares
of Pike (Delaware) common stock shall be denominated in shares of Pike (North
Carolina) common stock, with no changes in the option exercise price or any
other terms and conditions of such awards and benefits.

 

3. All references in the Plans to “Pike Electric Corporation” shall be changed
to “Pike Corporation.”

 

4. The validity, construction and effect of the Plans and any rules and
regulations relating to the Plans and any outstanding awards and benefits due
under the Plans shall be determined in accordance with the laws of the State of
North Carolina, without giving effect to the conflict of laws provisions
thereof.

 

5. Except as expressly or by necessary implication amended by this instrument,
the Plans and all outstanding awards thereunder shall continue in full force and
effect.



--------------------------------------------------------------------------------

To record the adoption of the foregoing amendment, the undersigned authorized
officer of the Company has executed this document as of the 5th day of November,
2013.

 

PIKE CORPORATION

/s/ Timothy G. Harshbarger

Timothy G. Harshbarger, Sr. Vice President, Human Resources

 

2